DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive. 
Applicant argues Benetik and Szerlip fail to disclose the claims as currently amended.  Specifically, applicant argues “Accordingly, because neither Szerlip or Benetik teach, for example, a plurality of electrical coupling terminals for coupling to another high energy density capacitor, each of the plurality of electrical coupling terminals integrated into one of the first electrode and the second electrode; wherein the plurality of modules are stacked on top of each other; or stacking the modules on top of each other forming a module stack, and placing the module stack between two end plates, wherein at least one electrically insulating gasket positioned between each of the modules of the module stack, nor can their combination.”  While the examiner agrees that neither Benetik nor Szerlip disclose stacking the capacitor modules on top of each other, said limitation is taught in newly cited art (see below rejection for details).  
Applicant further argues that one of ordinary skill in the art would not modify Szerlip to stack capacitor modules on top of each other as doing so would cause the capacitors to not be in array form.  The examiner disagrees.  One of ordinary skill in the art would conceive stacking a plurality of capacitor modules in array form on top of one another to allow for an increase in capacitance.
All previously rejected claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 10-12, 14, 17, 21-22, 24, 27, & 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008130778A hereafter referred to as Ishida in view of Benetik et al. (US 7,768,054).
In regards to claim 1, 
Ishida discloses a high energy density capacitor system, the system comprising: 
a plurality of capacitor modules (10 – fig. 9; abstract) each including: 
a first electrode (17 – fig. 9; abstract); 
a second electrode (15 – fig. 9; abstract) adjacent to the first electrode; 
a non-conductive film (16 – fig. 9; abstract) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 9); and at least one electrically insulating gasket (portion of 48 between 10s – fig. 9; [0042] & [0047]) positioned between each of the modules, wherein the plurality of capacitor modules are stacked on top of each other (fig. 9).  Ishida fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface.


    PNG
    media_image1.png
    217
    321
    media_image1.png
    Greyscale

Figure 1: Fig. 12 of Benetik ‘054 with shading and labels

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Ishida to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a large capacitance per unit area.

In regards to claim 3, 
Ishida fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.

Benetik ‘054 discloses wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area – present office action fig. 1 (POA1)), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes (perimeter portion of 6 seen in fig. 12 & white area of 6 – POA1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Ishida to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a large capacitance per unit area.

In regards to claim 6, 
Ishida as modified by Benetik ‘054 fails to disclose wherein the non-conductive film has a thickness of between 10 and 5000-nanometers.  However, the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (based on the formula of capacitance C=εA/d).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ishida such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance.  Where the general conditions of a claim are disclosed in 

In regards to claim 10, 
Ishida further disclose wherein the non-conductive film covers the entirety of the first electrode or the second electrode (fig. 4; [0024]).

In regards to claim 11, 
Ishida discloses further discloses wherein two or more of the capacitor modules are electrically coupled together in series, in parallel or both (fig. 9).  

In regards to claim 12, 
Ishida discloses a high energy density capacitor, the capacitor comprising: 
a first electrode (17 – fig. 9; abstract); 
a second electrode (15 – fig. 9; abstract) adjacent to the first electrode; 
a non-conductive film (16 – fig. 9; abstract) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 9), a plurality of electrical coupling terminals (41a1-41a3 & 42a1-42a3 – fig. 9) for coupling another high energy density capacitor, each of the plurality of electrical coupling terminals integrated into one of the first electrode and the second electrode (fig. 9). Ishida fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Ishida to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a large capacitance per unit area.

In regards to claim 14, 
Ishida fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.

Benetik ‘054 discloses wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area POA1), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Ishida to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a large capacitance per unit area.

In regards to claim 17, 
Ishida as modified by Benetik ‘054 fails to disclose wherein the non-conductive film has a thickness of between 10 and 5000-nanometers.  However, the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (based on the formula of capacitance C=εA/d).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ishida such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 21, 
Ishida further to disclose wherein the non-conductive film covers the entirety of the first electrode or the second electrode (fig. 4; [0024]).

In regards to claim 22, 
Ishida discloses a method of providing a high energy density capacitor system, the method comprising: 
assembling a plurality of capacitor modules (10 – fig. 9; abstract) each including: 
a first electrode (17 – fig. 9; abstract); 
a second electrode (15 – fig. 9; abstract) adjacent to the first electrode; 
a non-conductive film (16 – fig. 9; abstract) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 1-2); and 
stacking the modules on top of each other forming a module stack, and placing the module stack between two end plates (41a3 & 42a1 – fig. 9), wherein at least one electrically insulating gasket (portion of 48 between 10s – fig. 9; [0042] & [0047]) positioned between each of the modules of the module stack.  Ishida fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface.

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Ishida to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a large capacitance per unit area.

In regards to claim 24, 
Ishida fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.

Benetik ‘054 discloses wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area POA1), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes (perimeter portion of 6 seen in fig. 12 & white area of 6 – POA1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Ishida to have through-

In regards to claim 27, 
Ishida as modified by Benetik ‘054 fails to disclose wherein the non-conductive film has a thickness of between 10 and 5000-nanometers.  However, the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (based on the formula of capacitance C=εA/d).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ishida such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 31, 
Ishida further to disclose wherein assembling the modules comprises coating an entirety of the first electrode or the second electrode with the film such that the film covers the entirety of the first electrode or the second electrode (fig. 4; [0024]).

In regards to claim 32, 
Ishida further discloses further comprising electrically coupling two or more of the capacitor modules in series, in parallel or both (fig. 9).

Claim(s) 12, 14, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szerlip et al. (US 5,428,499) in view of Benetik ‘054.
In regards to claim 12, 
Szerlip ‘499 discloses a high energy density capacitor, the capacitor comprising: 
a first electrode (32 – fig. 2; C4:L61-67); 
a second electrode (34 – fig. 2; C4:L61-67) adjacent to the first electrode; 
a non-conductive film (36 – fig. 2; C4:L61-67) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 1-2), a plurality of electrical coupling terminals (20 & 22 – fig. 1 & 3-4; C4:L55-60) for coupling another high energy density capacitor, each of the plurality of electrical coupling terminals integrated into one of the first electrode and the second electrode (terminals affixed to electrodes and are thus integrate into said electrodes). Szerlip ‘499 fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface.

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.

In regards to claim 14, 
Szerlip ‘499 fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.

Benetik ‘054 discloses wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area POA1), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes (perimeter portion of 6 seen in fig. 12 & white area of 6 – POA1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have 

In regards to claim 17,
Szerlip ‘499 fails to explicitly disclose wherein the non-conductive film has a thickness of between 10 and 5000 nanometers.  However, Szerlip ‘499 discloses the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (C5:L35-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Szerlip ‘499 as modified by Benetik ‘054 such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance as taught by Szerlip ‘499.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 18, 
Szerlip ‘499 further discloses wherein the non-conductive film is a compound dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 19, 


In regards to claim 20, 
Szerlip ‘499 further discloses wherein the non-conductive film comprises at least one giant-colossal dielectric material and at least one material having a non-giant-colossal dielectric constant (C4:L64 to C5:L4 – glass/electrically-insulative material (non-giant-colossal dielectric constant) with ferroelectric/nanopowder (giant-colossal dielectric material)).   

Claim(s) 1, 3, 6-11, 22, 24, & 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szerlip et al. (US 5,428,499) in view of Benetik ‘054 and Ishida.
In regards to claim 1, Szerlip ‘499 discloses
A high energy density capacitor system, the system comprising: 
a plurality of capacitor modules (30 – fig. 2; C4:L61) each including: 
a first electrode (32 – fig. 2; C4:L61-67); 
a second electrode (34 – fig. 2; C4:L61-67) adjacent to the first electrode; 
a non-conductive film (36 – fig. 2; C4:L61-67) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 1-2); and at least one electrically insulating gasket (24 – fig. 1 & 3; C5:L9-10) positioned between each of the modules.  Szerlip ‘499 fails to disclose wherein the first electrode comprises one or 

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.

Ishida discloses a high energy density capacitor system, the system comprising: 
a plurality of capacitor modules (10 – fig. 9; abstract) each including: 
a first electrode (17 – fig. 9; abstract); 
a second electrode (15 – fig. 9; abstract) adjacent to the first electrode; 
a non-conductive film (16 – fig. 9; abstract) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form stack a plurality of capacitor module arrays of  Szerlip ‘499 as modified by Benetik ‘054 on top of each other as taught by Ishida to obtain a larger capacitance.

In regards to claim 3, 
Szerlip ‘499 fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.

Benetik ‘054 discloses wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area POA1), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes (perimeter portion of 6 seen in fig. 12 & white area of 6 – POA1).



In regards to claim 6,
Szerlip ‘499 fails to explicitly disclose wherein the non-conductive film has a thickness of between 10 and 5000 nanometers.  However, Szerlip ‘499 discloses the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (C5:L35-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Szerlip ‘499 as modified by Benetik ‘054 such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance as taught by Szerlip ‘499.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 7, 
Szerlip ‘499 discloses further discloses wherein the non-conductive film is a compound dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  


Szerlip ‘499 discloses further discloses wherein the non-conductive film is a complex dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 9, 
Szerlip ‘499 discloses further discloses wherein the non-conductive film comprises at least one giant-colossal dielectric material and at least one material having a non-giant-colossal dielectric constant (C4:L64 to C5:L4 – glass/electrically-insulative material (non-giant-colossal dielectric constant) with ferroelectric/nanopowder (giant-colossal dielectric material)).   

In regards to claim 10, 
Szerlip ‘499 fails to disclose wherein the non-conductive film covers the entirety of the first electrode or the second electrode.

Benetik ‘054 further discloses wherein the non-conductive film covers the entirety of the first electrode or the second electrode (C5:L14-15 & claim 18 – capacitance structure (i.e. electrodes) formed in insulating layer and thus will be entirely covered by the insulating layer). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 in the non-

In regards to claim 11, 
Szerlip ‘499 fails to disclose wherein two or more of the capacitor modules stacked on top of each other are electrically coupled together in series, in parallel or both.  

Ishida discloses wherein two or more of the capacitor modules stacked on top of each other are electrically coupled together in series, in parallel or both (fig. 9).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form stack a plurality of capacitor modules of  Szerlip ‘499 as modified by Benetik ‘054 on top of each other as taught by Ishida to obtain a larger capacitance.

In regards to claim 22, 
Szerlip ‘499 discloses a method of providing a high energy density capacitor system, the method comprising: 
assembling a plurality of capacitor modules (30 – fig. 1-2; C4:L61) each including: 
a first electrode (32 – fig. 2; C4:L61-67); 
a second electrode (34 – fig. 2; C4:L61-67) adjacent to the first electrode; 

stacking the modules forming a module stack, and placing the module stack between two end plates (20 & 22 – fig. 1 & 3-4; C4:L55-60) such that at least one electrically insulating gasket (24 – fig. 1 & 3; C5:L9-10) positioned between each of the modules of the module stack.  Szerlip ‘499 fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface.

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.


assembling a plurality of capacitor modules (10 – fig. 9; abstract) each including: 
a first electrode (17 – fig. 9; abstract); 
a second electrode (15 – fig. 9; abstract) adjacent to the first electrode; 
a non-conductive film (16 – fig. 9; abstract) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 1-2); and 
stacking the modules on top of each other forming a module stack, and placing the module stack between two end plates (41a3 & 42a1 – fig. 9), wherein at least one electrically insulating gasket (portion of 48 between 10s – fig. 9; [0042] & [0047]) positioned between each of the modules of the module stack.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form stack a plurality of capacitor module arrays of  Szerlip ‘499 as modified by Benetik ‘054 on top of each other as taught by Ishida to obtain a larger capacitance.

In regards to claim 24, 
Szerlip ‘499 fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.

In regards to claim 27,
Szerlip ‘499 fails to explicitly disclose wherein the non-conductive film has a thickness of between 10 and 5000 nanometers.  However, Szerlip ‘499 discloses the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (C5:L35-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Szerlip ‘499 as modified by Benetik ‘054 such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance as taught by Szerlip ‘499.  Where the general conditions of a claim are disclosed in the prior art, discovering the 

In regards to claim 28, 
Szerlip ‘499 further discloses wherein the non-conductive film is a compound dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 29, 
Szerlip ‘499 further discloses wherein the non-conductive film is a complex dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 30, 
Szerlip ‘499 further discloses wherein the non-conductive film comprises at least one giant-colossal dielectric material and at least one material having a non-giant-colossal dielectric constant (C4:L64 to C5:L4 – glass/electrically-insulative material (non-giant-colossal dielectric constant) with ferroelectric/nanopowder (giant-colossal dielectric material)).   

In regards to claim 31, 


Benetik ‘054 further discloses wherein assembling the modules comprises coating an entirety of the first electrode or the second electrode with the film such that the film covers the entirety of the first electrode or the second electrode (C5:L14-15 & claim 18 – capacitance structure (i.e. electrodes) formed in insulating layer and thus will be entirely covered by the insulating layer). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 in the non-conductive film as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area that is less likely to short.

In regards to claim 32, 
Szerlip ‘499 fails to disclose wherein two or more of the capacitor modules stacked on top of each other are electrically coupled together in series, in parallel or both.  

Ishida discloses wherein two or more of the capacitor modules stacked on top of each other are electrically coupled together in series, in parallel or both (fig. 9).

.

Allowable Subject Matter
Claim(s) 4-5, 15-16, & 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the rims, the spokes and the protrusions each have a width of between 0.1976 and 100 micrometers and the hubs each have a radius of between 0.1976 and 100 micrometers (claims 4-5).

	
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the rims, the spokes and the protrusions each have a width of between 0.1976 and 100 micrometers and the hubs each have a radius of between 0.1976 and 100 micrometers (claims 15-16).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848